Exhibit 10.5(g)




CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of the 31st day of December, 2017, by and between Masonite International
Corporation, a British Columbia corporation, with a place of business at 201 N.
Franklin Street, Suite 300, Tampa, Florida 33602 (hereinafter referred to as the
“Company”) and Gail N. Auerbach, with a mailing address at
[___________________________________], (hereinafter referred to as
"Consultant").


RECITALS


A.Consultant has been employed by the Company and/or its affiliates (the
“Company Group”) and is leaving the Company’s employment on December 31, 2017;


B.Consultant has expertise and knowledge in the area of door and door component
manufacturing and selling (the “Specialty Area”) and is willing to provide
consulting services in the Specialty Area;


C.The Company desires that Consultant provide the Company with consulting
services in the Specialty Area pursuant to this Agreement; and


D.In connection herewith, the Company and Consultant have agreed to amend the
terms of certain restricted stock units, stock appreciation rights, and
performance restricted stock units held by Consultant to provide for, among
other things, certain vesting based on continued service hereunder, pursuant to
that certain Omnibus Amendment to Masonite International Corporation Restricted
Stock Unit Agreements, Performance Restricted Stock Unit Agreements, and Stock
Appreciation Rights Agreements dated as of December 31, 2017 (the “Equity Awards
Amendment”).


NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
hereinafter set forth, the parties hereto mutually agree as follows.


1.
Termination of Employment and Employment Agreement.



The parties hereby acknowledge and agree that Consultant’s employment with the
Company Group shall terminate effective as of December 31, 2017 (the “Effective
Date”).


2.
Engagement as Consultant



The Company agrees to engage Consultant to provide, and Consultant agrees to
provide, consulting services on the terms and conditions set forth herein.


3.
Services



3.1    Consultant agrees to provide consulting services as requested by the
Company from time to time (the “Services”) in the Specialty Area. Consultant
shall perform the Services as directed by the President/CEO of the Company or
his designee. With reasonable notice, Consultant agrees to make herself
available to perform the Services for up to twenty (20) hours per month for the
duration of this Agreement.


3.2    In agreeing to perform work hereunder, Consultant represents, warrants
and covenants that (a) Consultant has the capability, experience, and means
necessary to perform the Services; (b) Consultant will perform the Services at
such times and locations reasonably requested




--------------------------------------------------------------------------------




by the Company and in accordance with the Company’s priorities and instructions;
(c) Consultant will perform the Services in a workmanlike manner with reasonable
skill and care ordinarily exercised by members of the profession practicing
under similar conditions and in accordance with accepted industry practices and
professional guidelines; (d) Consultant will perform the Services in accordance
with all applicable federal, state and local laws, rules, regulations, code,
ordinances, and orders and all relevant and applicable foreign legislation
(including but not limited to directives, statutes, laws, regulations and codes
of practice); (e) Consultant has in effect and will maintain in effect all
permits, licenses and other authorizations necessary to perform the Services;
(f) Consultant will not, in performing the Services, disclose, violate, infringe
or misappropriate any trade secrets, proprietary information, trademark,
copyright, or patent rights of third-parties; (g) Consultant will abide by all
safety and other instructions provided by the Company’s employees and
representatives; and (h) neither this Agreement nor the Services performed by
Consultant hereunder will violate any policy, rule or regulation of, or any
written agreement, Consultant has with any other employer, former employer or
any other third party.


3.3    Consultant recognizes that the Company may utilize the consulting
services of third parties. Nothing contained in this Agreement requires the
Company to solely utilize Consultant to provide consulting services in the
Specialty Area.


4.
Term; Termination



4.1    The term of this Agreement will commence on the Effective Date and shall
terminate on the earlier of (i) fifteen (15) days after written notice of
termination from either party; or (ii) March 1, 2019. Subject to the foregoing,
this Agreement may be terminated by either party with or without cause and for
any reason.


5.
Compensation and Expense Reimbursement



5.1    In consideration of the consulting services provided by Consultant
pursuant to this Agreement, the Company has agreed to amend the terms of certain
restricted stock units, performance restricted stock units, and stock
appreciation rights held by Consultant to provide for, among other things,
certain vesting based on continued service hereunder, pursuant to the Equity
Awards Amendment.


5.2    During the term of this Agreement, the Company agrees to reimburse
Consultant for reasonable travel expenses incurred at the Company’s request in
connection with the performance of the Services; provided, that such expenses
are pre-approved by the Company and billed by Consultant as incurred.


6.
Confidentiality



6.1    Consultant understands and agrees that in the course of providing the
Services hereunder, Consultant may receive or otherwise learn certain items of
business, technical, financial or other information owned by or otherwise in the
possession of the Company Group ("Confidential Information"). Confidential
Information may include, by way of example but without limitation, products,
specifications, formulae, equipment, business strategies, customer lists,
know-how, drawings, pricing information, inventions, ideas, and their potential
uses. Consultant agrees to take and maintain proper and appropriate steps to
protect Confidential Information. Consultant agrees to disclose Confidential
Information only to employees or agents of Consultant who are directly involved
with the Services contemplated by this Agreement, and even then only to such
extent as is necessary and essential to perform the Services. Consultant agrees
to inform such employees and agents of the confidential nature of the
information disclosed hereunder and to cause all such employees and agents to
abide by the terms of this Agreement. Consultant agrees not to disclose
Confidential Information to any unauthorized party without prior express written
consent of the


2

--------------------------------------------------------------------------------




Company or unless required by law or court order. If Consultant is required by
law or court order to disclose Confidential Information, Consultant agrees to
provide the Company prompt written notice of such requirement so that an
appropriate protective order or other relief may be sought. Nothing in this
Agreement shall prohibit or impede Consultant from communicating, cooperating or
filing a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation; provided, that in each case such communications and disclosures are
consistent with applicable law. Consultant does not need the prior authorization
of (or to give notice to) the Company regarding any such communication or
disclosure. An individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (i) in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Except as otherwise provided in this
paragraph or under applicable law, under no circumstance is Consultant
authorized to disclose any information covered by the Company’s attorney-client
privilege or attorney work product, or the Company’s trade secrets, without the
Company’s prior written consent. Consultant does not need the prior
authorization of (or to give notice to) the Company regarding any communication,
disclosure, or activity described in this paragraph.


6.2    Consultant agrees to use Confidential Information only in connection with
the Services contemplated by this Agreement. Consultant agrees to make no other
use of Confidential Information, it being recognized that the Company Group has
reserved all rights to Confidential Information not expressly granted herein.
All documents containing Confidential Information shall remain the property of
the Company Group. Upon the request of the Company, Consultant agrees to destroy
any documents prepared by Consultant using Confidential Information or derived
therefrom and Consultant agrees to provide confirmation of such destruction in
writing. Consultant may, however, keep one copy of any such document in the
files of its legal department or outside counsel for record purposes only.


6.3    The obligations of confidentiality and non-use set forth in this Section
will not apply to any information which:
(a)is in the public domain prior to disclosure by the Company Group to
Consultant; or
(b)becomes part of the public domain, by publication or otherwise, through no
unauthorized act or omission on the part of Consultant.


If Confidential Information is supplied to Consultant by a third party having a
legal right to disclose it then: (a) Consultant will have the right to use that
portion of Confidential Information so disclosed in connection with work done
for that third party; and (b) such disclosure by that third party, if made in
confidence, will not place that portion of Confidential Information in the
public domain, and will not relieve Consultant of Consultant’s obligation under
this Agreement. It will be Consultant’s burden to prove, by clear and convincing
evidence, any of the exceptions above.


6.4    The obligations imposed by this Section, including but not limited to
non-disclosure and non-use, however, shall endure so long as Confidential
Information does not become part of the public domain.


3

--------------------------------------------------------------------------------






7.
Status of Consultant; Taxes



7.1    Consultant shall not be an employee of the Company or any other member of
the Company Group and shall not be entitled to participate in any employee
benefit plans or other benefits or conditions of employment available to the
employees of the Company or any other member of the Company Group. Consultant
shall have no authority to act as an agent of the Company or any other member of
the Company Group, except on authority specifically so delegated, and he shall
not represent to the contrary to any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever. Consultant shall only consult, render advice and perform such tasks
as Consultant determines are necessary to achieve the results specified by the
Company. Consultant shall not direct the work of any employee of the Company
Group, or make any management decisions, or undertake to commit the Company or
any other member of the Company Group to any course of action in relation to
third persons. Although the Company or any other member of the Company Group may
specify the results to be achieved by Consultant with respect to the Services
hereunder and may control and direct her in that regard, the Company or any
member of the Company Group, as applicable, shall not control or direct
Consultant as to the details or means by which such results are accomplished.


7.2    To the extent consistent with applicable law, the Company will not
withhold any amounts therefrom as federal income tax withholding from wages or
as employee contributions under the Federal Insurance Contributions Act or any
other state or federal laws. Consultant shall be solely responsible for the
payment of any federal, state or local income or self-employment taxes imposed
on such fees.


8.
Inventions, Patents, Copyright, and Technology/Results of Services



8.1    Consultant agrees to promptly and fully disclose to the Company Group any
and all inventions and works of authorship (including improvements, discoveries,
ideas, technologies, know-how, work product, concepts, materials, disclosures,
documentation), or any other intellectual property rights conceived, developed,
originated, fixed, or reduced to practice by Consultant in connection with, or
as a result of, the Services performed for the Company Group hereunder
(hereinafter collectively referred to as "Intellectual Property"). Consultant
agrees to treat all such Intellectual Property as if it were Confidential
Information.


8.2    Consultant agrees to assign, and hereby assigns, to the Company Group and
its successors and assigns, without further consideration, the entire right,
title, and interest, or such lesser interest as the Company Group may in any
particular case choose to accept, in and to each and all of the Intellectual
Property, whether or not patentable or copyrightable. Consultant further agrees
to execute all papers necessary to permit the Company Group to secure and
enforce rights related to all Intellectual Property including but not limited to
applications for patents and/or copyrights and domestic or foreign assignments.
If Consultant's testimony is required in any proceeding affecting Intellectual
Property, whether before or after termination of this Agreement, Consultant
agrees to provide such testimony and the Company agrees to reimburse Consultant,
for her time, reasonable fees and expenses in accordance with Section 4 hereof.


8.3    Nothing in this Agreement shall be construed as granting a license or
other right to Consultant, by implication or otherwise, with respect to or under
any patent, patent application, Confidential Information, or other proprietary
right of Company.


8.4    Consultant agrees that (a) the Company Group will own all right, title
and interest in and to the results of the Services performed by Consultant
hereunder, (b) Consultant has no right title or interest to such results and (c)
Consultant will not claim any right, title or interest


4

--------------------------------------------------------------------------------




thereto. Such results will be considered “Confidential Information” of the
Company Group for purposes of this Agreement.


9.
Liability for Breach; Indemnification; Remedies



9.1    Consultant agrees to indemnify and hold harmless the Company Group, its
directors, officers, employees, agents and representatives from and against any
and all claims, damages, liabilities, fines, penalties, costs and expenses
(including reasonable attorneys' fees) to which the Company Group may be
subjected as a result of Consultant's: (a) breach of this Agreement; or (b)
performance hereunder in a manner that is negligent, grossly negligent,
reckless, or willfully improper.


9.2    Consultant recognizes that Company Group will be irreparably harmed by a
violation of Consultant’s confidentiality, non-use or other obligations
hereunder. Therefore, in addition to any other available remedies, the Company
Group is entitled to an injunction or other decree of specific performance with
respect to any violation thereof by Consultant.


10.
Assignment



This Agreement will be binding upon and inure to the benefit of the Company
Group, its successors, and assigns, and may be assigned by the Company Group to
any successor in interest of the Company. This Agreement is personal to
Consultant and not assignable by Consultant.


11.
Non-Transferability



Consultant will not have any right to anticipate, encumber, or dispose of any
payment or other rights hereunder, which payments and rights are non-assignable
and non-transferable.
    
12.
Governing Law and Language and Jurisdiction



This Agreement is to be construed, performed, and enforced in accordance with
the laws of the State of Florida, United States of America, disregarding its
conflicts of law rules. Consultant expressly agrees and irrevocably submits to
the non-exclusive jurisdiction of the state and federal courts of Florida over
any such claim, suit, action, or proceeding.


13.
Notice



All notices to be provided hereunder must be in writing and delivered by
courier, overnight deliver, confirmed facsimile or mailed by registered or
certified mail, return-receipt requested, to the parties at the following
addresses:


If to Company:    Masonite International Corporation
201 North Franklin Street, Suite 300
Tampa, FL 33602
Attn: Legal Department
Fax: (813) 498-6050




If to Consultant:    Gail N. Auerbach
(at the address set forth above)


or such other address as either party may hereafter designate in writing by
notice to the other party. Notice served by mail will be deemed received three
(3) days after the date in which notice is deposited in the United States mail.


5

--------------------------------------------------------------------------------








14.
Severability



All provisions contained herein are severable, and in the event any of them is
held to be invalid or unenforceable by any competent court or arbitrator, this
Agreement is to be interpreted as if such invalid or unenforceable provision
were not contained herein.


15.
Waiver



The failure of either party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement is not to be construed
as a waiver of future performance of any such term, covenant, or condition, but
the obligations of either party with respect thereto will continue in full force
and effect. No waiver will be effective unless in writing and signed by the
waiving party. No delay or omission on the part of either party in exercising
any right or remedy shall operate as a waiver of such right or remedy or any
other rights or remedies. A waiver on any one occasion shall not be construed as
a bar to or a waiver of any right or remedy on any future occasion.


16.
Survivability



The covenants and promises herein contained in Sections 6, 8, 9, 10, 12, 13, 14,
and 15 will survive the expiration or earlier termination of this Agreement.


17.
Entire Agreement



This Agreement supersedes all previous understandings between Consultant and the
Company with respect to the subject matter hereof, and contains the entire
agreement between the parties with respect to the subject matter hereof, and may
not be amended, modified, or supplemented except in writing signed by both
parties, which specifically refers to this Agreement. Notwithstanding the
foregoing, this Agreement does not supersede any agreement or undertaking by
Consultant that arose out of her prior employment by the Company which by its
terms expressly survives the termination of Consultant’s employment with
Company.






{Signatures on following page}


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




MASONITE INTERNATIONAL                CONSULTANT
CORPORATION




By: __________________________            By: _________________________


Name: _______________________         Name: Gail N. Auerbach        


Title:_________________________            


7